J-S34030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                          Appellee

                     v.

JUAN R. CARPIO-SANTIAGO

                          Appellant                     No. 1884 MDA 2015


      Appeal from the Judgment of Sentence entered October 5, 2015
               In the Court of Common Pleas of Berks County
             Criminal Division at No: CP-06-CR-0003152-2015


BEFORE: PANELLA, STABILE, and JENKINS, JJ.

MEMORANDUM BY STABILE, J.:                                   FILED JULY 21, 2016

      Appellant, Juan R. Carpio-Santiago, appeals from the judgment of

sentence the Court of Common Pleas of Berks County entered October 5,

2015, following his convictions for conspiracy to commit burglary, and

conspiracy to commit criminal trespass.            On appeal, Appellant raises

sufficiency   and   weight   of   the   evidence   claims,    and   challenges   the

discretionary aspects of his sentence. Upon review, we affirm.

      The trial court summarized the underlying procedural and factual

background in its Pa.R.A.P. 1925(a) opinion, which we adopt here by

reference. Trial Court Opinion, 12/11/15, at 1-3.

      On appeal, Appellant argues his convictions are based on insufficient

evidence and are against the weight of the evidence because the
J-S34030-16


Commonwealth failed to prove his involvement in the criminal enterprise.

Appellant’s Brief at 6.1 We disagree.

        Appellant’s contentions amount to no more than bald allegations of

error or abuse of discretion, requiring us to reweigh the evidence, making

credibility determination in his favor, or substituting our judgment for that of

the trial court or the jury, in disregard of our well-established standards of




____________________________________________


1
    The issues for our review are stated as follows:

        I.    Whether the evidence presented at trial was insufficient as a
              matter of law wherein the Commonwealth’s evidence
              presented at trial failed to establish any more than mere
              presence of [Appellant] in a vehicle stopped [by] the police
              following the commission of a crime and the evidence
              presented failed to establish any agreement to engage in
              any criminal conduct with any co-conspirators[.]

        II.   Whether the verdict was against the weight of the evidence
              wherein the verdict is so contrary to evidence and shocks
              one’s sense of justice where there was testimony merely
              evidencing [Appellant]’s presence in a vehicle stopped by
              [the] police, where he was seated in a different location
              [sic] by the eyewitness, where no evidence of any
              agreement to commit a crime was testified to, and where
              the co-defendant testified that the instant [Appellant] had
              no knowledge and did not participate in the crime[.]


        III. Whether the sentence was illegal, unconstitutional and cruel
             and unusual wherein the sentence extended beyond the
             statutory [sic] guidelines excessively and unreasonably[.]

Appellant’s Brief at i-ii.




                                           -2-
J-S34030-16


review.2    We will not do so.      See, e.g., Commonwealth v. Sanchez, 36
A.3d 24, 39 (Pa. 2011); Commonwealth v. DeJesus, 860 A.2d 102, 107

(Pa. 2004).

        To the extent Appellant raises reviewable sufficiency and weight of the

evidence claims, upon review of the record, the parties’ briefs, and the trial



____________________________________________


2
    In reviewing a challenge to the weight of the evidence, we note that

        [t]he weight of the evidence is exclusively for the finder of fact
        who is free to believe all, part, or none of the evidence and to
        determine the credibility of the witnesses. An appellate court
        cannot substitute its judgment for that of the finder of fact.
        Thus, we may only reverse the lower court’s verdict if it is so
        contrary to the evidence as to shock one’s sense of justice.
        Moreover, where the trial court has ruled on the weight claim
        below, an appellate court’s role is not to consider the underlying
        question of whether the verdict is against the weight of the
        evidence. Rather, appellate review is limited to whether the trial
        court palpably abused its discretion in ruling on the weight claim.

Commonwealth v. Champney, 832 A.2d 403, 408 (Pa. 2003) (citations
and quotation marks omitted).

        In reviewing a sufficiency of the evidence claim, we determine

        whether the evidence at trial, and all reasonable inferences
        derived therefrom, when viewed in the light most favorable to
        the Commonwealth as verdict winner, are sufficient to establish
        all elements of the offense beyond a reasonable doubt. We may
        not weigh the evidence or substitute our judgment for that of the
        fact-finder.

Commonwealth v. Stevenson, 894 A.2d 759, 773 (Pa. Super. 2006)
(citations omitted).




                                           -3-
J-S34030-16


court opinion, we conclude the trial court adequately addressed the issues.

Trial Court Opinion, 12/11/15, at 3-6.

        Finally, Appellant inartfully attempts to challenge the discretionary

aspects of his sentence (excessiveness), portraying it as challenge to the

legality and constitutionality of the sentence.3 Even if we were to consider it

as a true challenge to the legality and/or constitutionality of the sentence,

Appellant failed to articulate any reason or discuss any authority in support

of his one-sentence claim.4         The claim, therefore, is waived.   See, e.g.,

Commonwealth v. Johnson, 985 A.2d 915 (Pa. 2009) ( “[W]here an

appellate brief fails to provide any discussion of a claim with citation to

relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.”); Pa.R.A.P. 2119(a).

        Treating it for what the challenge actually is, i.e., a challenge to the

discretionary aspects of the sentence, the claim is similarly waived because

Appellant failed to include a Pa.R.A.P. 2119(f) statement or otherwise

explain the reasons for his challenge. Id.


____________________________________________


3
  Additionally, Appellant states that “[t]he standard of review for a claim
challenging that the sentence [is] illegal, unconstitutional, and cruel and
unusual is whether or not there was an abuse of discretion by the [c]ourt.”
Id. (citing Commonwealth v Booze, 953 A.2d 1263, 1278 (Pa. Super.
2008)). We decline to make any comment on this statement. We merely
encourage counsel to familiarize herself with this area of criminal law.
4
    See Appellant’s Brief at 13.



                                           -4-
J-S34030-16


      Even if not waived, the challenge would be without merit because bald

allegations of excessiveness fail to establish a substantial question for our

review. See also Commonwealth v. Bromley, 862 A.2d 598 (Pa. Super.

2004) (defendant did not raise substantial question by merely asserting

sentence was excessive when he failed to reference any section of

Sentencing Code potentially violated by sentence); Commonwealth v.

Trippett, 932 A.2d 188 (Pa. Super. 2007) (bald allegation of excessiveness

does not raise a substantial question).

      We conclude Appellant’s weight and sufficiency of the evidence claims

are without merit, and his challenge to the discretionary aspects of the

sentence is waived or otherwise without merit. Accordingly, we affirm the

judgment of sentence. We direct that a copy of the trial court’s December

11, 2015 opinion be attached to any future filings in this case.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/21/2016




                                     -5-
                                                                                             Circulated 06/30/2016 03:35 PM




    COMMONWEALTH OF                                                    IN THE COURT OF COMMON PLEAS OF
    PENNSYLVANIA                                                       BERKS COUNTY, PENNSYLVANIA
                                                                       CRIMINAL DIVISION
               v.
                                                                       No. CP-06-CR-0003152-2015
    JUAN R. CARPIO-SANTIAGO,
         APPELLANT                                                     PAUL M. YATRON, PRESIDENT JUDGE

N    Matthew A. Thren, Esq., Attorney for the Commonwealth
     Catherine J. Nadirov, Esq., Attorney for the Appellant

    1925(a) Opinion                                                                          December 11, 2015

               Following a jury trial held October 5, 2015, Juan Carpio-Santiago ("Appellant") was
    convicted of conspiracy to commit burglary' and conspiracy to commit criminal trespass'.
    Appellant was sentenced the same day to not less than five (5) nor more than twenty (20) years'
    incarceration, with time served credit of 141 days. Appellant filed a post-sentence motion on
    October 19, 2015, which we denied the same day.
               Appellant filed a notice of appeal on October 27, 2015, and we directed counsel to file a
    concise statement of errors pursuant to Rule 1925(b) of the Pennsylvania Rules of Appellate
    Procedure. The concise statement was timely filed on November 12, 2015.
               Appellant raises the following matters for appellate review:
       1. Whether the evidence present at trial was sufficient as a matter of law wherein the
               Commonwealth's evidence presented at trial failed to establish an identification of the
               Defendant at the scene of the crime, but rather merely as an individual in a car, that when
               the car was later engaged in a traffic stop he was seated in a different position, where a
               co-Defendant testified he was innocent and that the Defendant had no knowledge of any
               crimes having been committed nor was he present at the crime scene, and as such the
               evidence failed to establish either participation in the crime or knowledge or any
               agreement to engage in any criminal conduct.
       2. Whether the verdict was against the weight of the evidence wherein the verdict is so
               contrary to the evidence and shocks one's sense of justice where there was testimony by a

         ...        • '.                   l
               1
                    18 Pa.C.S.A. §j_?23(al(,1), 3502(a)(l).
         03 f8 ~a.~.slJ          §'§ 903(a)("l), 3503(a)(l)(ii).


                                                                   1
              co-Defendant to the Defendant's innocence, that he did not participate in nor have any
              knowledge of any criminal conduct, and where the identification made by the Victim was
              wholly incredible.
Li)
           3. Whether the Court's sentence was illegal, unconstitutional and cruel and unusual wherein
              the sentence extended beyond the statutory guidelines and was unreasonably excessive .
•;i
.r-'


,:·J
       CONCISE STATEMENT, November 12, 2015.


                                               FactualSummary
               On May 17, 2015, Ivan Hernandez was at home with his wife, Yanilda, watching
       television in the den on the first floor. NOTES OF TESTIMONY C'N.T."), Oct. 5, 2015 at 32. Their
       doorbell rang several times in succession, but because the two were not expecting anyone, they
       chose to ignore it. Id. at 33. Someone outside then said "hello" twice, and there was loud
       knocking on the front door. Id. at 33-34. Now intending to answer the door, Ivan got up to look
       for a pair of pants. Id at 34. Suddenly there was a crash from a living room window, caused by
       the screen coming off the window and objects on the windowsill falling to the floor. Id.
              Ivan saw a male trying to open the window wider, so he ran outside and yelled at the
       intruder, who was later identified at Eddie Rosado. Id. at 35-36. Rosado looked at Ivan for "a
       second or two" and then ran towards a car that was starting to move; Ivan ran after him. Id. at 36,
       46. Appellant was driving the car, and another man was leaning out the front passenger side
       window saying "yo, yo, yo." Id. at 37-38, 48-49, 52. Rosado opened the back door and jumped
       in the vehicle, which was a beige or champagne four-door Honda sedan. Id. at 3 7, 41, 45. The car
       took off northbound. Id. at 41.
              Y anilda called the police, and Officer Cornell Deuber of the Reading Police Department
       quickly responded to the home. Id. at 42, 53. Ivan provided a description of the individuals and
       the vehicle, including a partial license plate number. Id. at 42. Approximately fifteen minutes
       later, Sergeant David Liggett saw a traveling vehicle that matched the description. Id. at 60-62.
       Sergeant Liggett contacted Officer Deuber to confirm the license plate information, and
       afterwards he executed a traffic stop. Id At that time, Appellant was in the front passenger seat;
       the driver's name was Carlos Ramos-Perez. Id. at 63. Ramos-Perez was carrying a pocket knife
       with a broken tip; the knife also had horizontal marks suggesting that it had been stuck into
       something. Id. at 65.

                                                        2
                                                                               ·-.

                Ivan was driven to the scene to identify the suspects, which occurred approximately thirty
       minutes after the initial incident. Id at 42-43, 57. Ivan identified the vehicle and all three men
       without hesitation. Id. at 44, 55, 66.
                Later that night, Rosado gave a statement to the police that he had conspired with
       Appellant and Ramos-Perez to commit the burglary. Id. at 76. Rosado also stated the plan had
Lil
       been Appellant's idea. Criminal Investigator Michael Perkins testified that at the time of the
(·.)
       interview, Rosado was lucid and did not appear intoxicated. Id at 98.


                                                    Discussion
               Appellant claims that the evidence presented at trial was insufficient to support his
       convictions and that the verdict was against the weight of the evidence. CONCISE STATEMENT at
       ,r1, 2. Appellant also claims that this Court's sentence was "illegal, unconstitutional and cruel
       and unusual." Id at if3. These claims are without merit.
           I. Appellant'sverdicts were supportedby sufficient evidence.
               Appellant's sufficiency of the evidence claim is premised on the following argument:
       "the Commonwealth's     evidence presented at trial failed to establish an identification of the
       Defendant at the scene of the crime, but rather merely as an individual in a car, that when the car
       was later engaged in a traffic stop he was seated in a different position, where a co-Defendant
       testified he was innocent and that the Defendant had no knowledge of any crimes having been
       committed nor was he present at the crime scene, and as such the evidence failed to establish
       either participation in the crime or knowledge or any agreement to engage in any criminal
       conduct." Id. at ,r1.
               The standard ofreview for a sufficiency of the evidence claim is well-settled:
               The standard we apply in reviewing the sufficiency of the evidence is whether
               viewing all the evidence admitted at trial in the light most favorable to the verdict
               winner, there is sufficient evidence to enable the fact-finder to find every element
               of the crime beyond a reasonable doubt. In applying [the above] test, we may not
               weigh the evidence and substitute our judgment for the fact-finder. In addition, we
               note that the facts and circumstances established by the Commonwealth need not
               preclude every possibility of innocence. Any doubts regarding a defendant's guilt
               may be resolved by the fact-finder unless the evidence is so weak and
               inconclusive that as a matter of law no probability of fact may be drawn from the
               combined circumstances. The Commonwealth may sustain its burden of proving
               every element of the crime beyond a reasonable doubt by means of wholly

                                                         ..,
                                                         .)
        circumstantial evidence.     Moreover, in applying the above      test, the entire record
        must be evaluated and        all the evidence actually received    must be considered.
        Finally, the trier of fact   while passing upon the credibility    of witnesses and the
        weight of the evidence        produced, is free to believe all,    part or none of the
        evidence.
Commonwealth v. DiStefano, 782 A.2d 574, 582 (Pa. Super. 2001) (quoting Commonwealth v.
Hennigan, 753 A.2d 245, 253 (Pa. Super. 2000)) (citations omitted). "If the factfinder reasonably
could have determined from the evidence adduced that all of the necessary elements of the crime
were established, then that evidence will be deemed sufficient to support the verdict."
Commonwealth v. Charlton, 902 A.2d 554, 562 (Pa. Super. 2006) (citing Commonwealth v.
Hopkins, 747 A.2d 910, 914 (Pa. Super. 2000)).
       As charged, a person is guilty of burglary "it: with the intent to commit a crime therein,
the person enters a building or occupied structure, or separately secured or occupied portion
thereof that is adapted for overnight accommodations in which at the time of the offense any
person is present." 18 Pa.C.S.A. § 3502(a)(l). As charged, a person is guilty of criminal trespass
"if, knowing that he is not licensed or privileged to do so, he breaks into any building or
occupied structure or separately secured or occupied portion thereof." Id at§ 3503(a)(I)(ii).
       A person is guilty of conspiracy if, "with the intent of promoting or facilitating" a crime,
he "agrees with such other person or persons that they or one or more of them will engage in
conduct which constitutes such crime or an attempt or solicitation to commit such crime." 18
Pa.C.S.A. § 903(a)(l). To prove conspiracy, the evidence viewed in the light most favorable to
the Commonwealth must establish that:
       (1) the defendant entered into an agreement with another to commit or aid in the
       commission of a crime; (2) he shared the criminal intent with that other person;
       and (3) an overt act was committed in furtherance of the conspiracy. This overt
       act need not be committed by the defendant; it need only be committed by a co-
       conspirator.
Commonwealth v. Knox, 50 A.3d 749, 755 (Pa. Super. 2012).
      The essence of a criminal conspiracy is a common understanding, no matter how
      it came into being, that a particular criminal objective be accomplished.
      Therefore, a conviction for conspiracy requires proof of the existence of a shared
      criminal intent. An explicit or formal agreement to commit crimes can seldom, if
      ever, be proved and it need not be, for proof of a criminal partnership is almost
      invariably extracted from the circumstances that attend its activities. Thus, a
      conspiracy may be inferred where it is demonstrated that the relation, conduct, or
      circumstances of the parties, and the overt acts of the co-conspirators sufficiently

                                                  4
   ..
  (1';
  ('.j
                   prove the formation of a criminal confederation. The conduct of the parties and
  \1"
                   the circumstances surrounding their conduct may create a web of evidence linking
                   the accused to the alleged conspiracy beyond a reasonable doubt. Even if the
                   conspirator did not act as a principal in committing the underlying crime, he is
  L~)
  ......           still criminally liable for the actions of his co-conspirators in furtherance of the
. (')
  N
                   conspiracy.
  '·
           Id. at 755 (quoting Commonwealth v. McCall, 911 A.2d 992, 996-97 (Pa. Super. 2006)).
  '•.
  ,·,J
                   The Commonwealth introduced evidence that after Eddie Rosado was chased from the
           Hernandez residence, he jumped into the backseat of a car that was already in motion. There was
           also evidence that Appellant was driving the car at this time. Only a half hour later, Ivan
           Hernandez identified Appellant, Rosado, and Carlos Ramos-Perez as the three men who had
           been in the car. The same night, Rosado gave a statement to the police confirming that he had
           conspired with Appellant and Ramos-Perez to burglarize the Hernandez's home. In fact, Rosado
           stated that burglary had been Appellant's idea. Given this evidence, a reasonable jury could
           easily conclude that the three men had conspired to commit burglary and criminal trespass.
                   Appellant's argument is largely founded on Eddie Rosado's testimony at trial that
           Appellant had not been involved in the crime. Rosado's testimony, however, was extremely
           suspect. Rosado testified that he called Ramos-Perez for a ride after he had pushed the screen in
           at the Ramirez residence; he later testified that he had called Ramos-Perez before the attempted
           burglary. N.T. Oct. 5, 2015 at 77-78. Rosado also claimed that Appellant was not in the car
           during the burglary, but that they picked him up later. Id During his interview, however, Rosado
           claimed that the whole burglary had been Appellant's idea. Id. at 82. Rosado's explanation for
           the discrepancy was that he "didn't want to get in trouble by myself, you know." Id Notably, on
           July 28, 2015, Rosado pied guilty to conspiring with Appellant and Ramos-Perez to commit
           burglary. Id at 85-89. It is the jury's responsibility to determine a witness's credibility; quite
           understandably, they chose to disbelieve Rosado's testimony.
              II. Appellant's verdicts are not contraryto the weight of the evidence presented at trial.
                  Appellant claims the verdict is against the weight of the evidence because of Eddie
           Rosado's testimony and because "the identification made by the Victim was wholly incredible."
           CONCISE STATEMENT     at 'if2.
                  The weight of trial evidence is a choice for the fact-finder. Commonwealth v. West, 937
A.2d 516, 521 (Pa. Super. 2007). Where the fact-finder renders a guilty verdict and the defendant


                                                             5
~.'j    files a motion for a new trial on the basis that the verdict was against the weight of the evidence,
··-1·   "a trial court is not to grant relief unless the verdict is so contrary to the evidence as to shock
        one's sense of justice." Commonwealth v. Stays, 70 A.3d 1256, 1267 (Pa. Super. 2013) (citing
ifl
        West, 937 A.2d at 521).
                When an Appellant challenges a triaf court's denial of a post-sentence motion for new
        trial based on weight of the evidence, the standard of review is limited to whether the trial court
        abused its discretion:
                We do not reach the underlying question of whether the verdict was, in fact,
                against the weight of the evidence. We do not decide how we would have ruled on
                the motion and then simply replace our own judgment for that of the trial court.
                Instead, this Court determines whether the trial court abused its discretion in
                reaching whatever decision it made on the motion, whether or not that decision is
                the one we might have made in the first instance.
        West, 93 7 A.2d at 521 (Pa. Super. 2007). An abuse of discretion "is not merely an error in
        judgment. Rather, it involves bias, partiality, prejudice, ill-will, manifest unreasonableness or a
        misapplication of the law." Id. (citations omitted). A proper exercise of discretion, by contrast,
        "conforms to the law and is based on the facts of record." Id.
                Our order denying Appellant's post-sentence motions conforms to the law and is based
        on the facts of record, as discussed supra. We reiterate that the Commonwealth introduced ample
        evidence of Appellant's guilt.
            III. The sentence imposed by this Court was not illegal or unconstitutional.
                Appellant argues that his sentence is "illegal, unconstitutional   and cruel and unusual
        wherein the sentence extended beyond the statutory guidelines and was unreasonably excessive."
        CONCISE STATEMENT        at iJ3.
                "Sentencing is a matter vested in the sound discretion of the sentencing judge, and a
        sentence will not be disturbed on appeal absent a manifest abuse of discretion." Commonwealth
        v. Booze, 953 A.2d 1263, 1278 (Pa. Super. 2008). An abuse of discretion is more than an error in

        judgment; rather, the appellant must establish that the sentencing court "ignored or misapplied
        the law[;] exercised its judgment for reasons of partiality, prejudice, bias or ill will[;] or arrived
        at a manifestly unreasonable decision." Id. A sentence should not be disturbed where it is evident
        that the sentencing court was aware of the sentencing considerations and weighed the
        considerations in a meaningful fashion. Commonwealth v. Devers, 546 A.2d 12 (Pa. 1988).


                                                           6
             Appellant was convicted of one count of conspiracy to commit burglary and one count of
..    conspiracy to commit criminal trespass, which merged for purposes of sentencing. We imposed a
,J-

      sentence of not less than five (5) nor more than twenty (20) years' incarceration, with time
      served credit of 141 days. This sentence was based on numerous factors which clearly indicated
      that Appellant required an extensive term of incarceration. The following excerpt from
      Appellant's sentencing hearing is illustrative:
•j

             The Court:      Well, I have been reviewing this PSI, and it shows a pretty bad
                             history. In fact, the oldest offense on it is a felonious robbery for
                             which it appears the Defendant got two years probation. That was,
                             of course, in New York so that may explain that.
                             I'm particularly troubled. The Defendant has gotten enormous
                             volume discounts over the years for committing multiple offenses
                             and there being concurrent sentences or short sentences. Even the
                             two counts from which he is still on parole, the minimum sentence
                             in those cases was 15 months that he already had about 4 months
                             served.
                             There's a whole litany of other offenses where the Defendant got
                             terms of imprisonment that were measured in months. That the
                             Defendant was on parole, state parole for a term of 20 years when
                             this offense was committed is mind boggling to the Court that
                             somebody would take the kind of risk that is entailed by that. I just
                             don't-I don't understand it. It speaks of a recklessness and
                             complete disregard of the rules.
                            The purpose of parole is supposed to be to supervise people so that
                            they don't do these things. And this Defendant, in less than 4 years
                            of receiving that sentence, is out cruising around committing
                            burglaries. The only way it seems to me to protect the public
                            against this guy is to put him in jail. Because obviously the parole
                            system hasn't worked. Close supervision doesn't appear to have
                            worked. The longest prison sentence that he has had, assuming the
                            minimums of that sentence, were 15 months.
             Ms. Nadirov: It's actually 18, Your Honor.
             The Court:     Where is that one?
             Ms. Nadirov: The second one.
             The Court:     Oh. Oh, the New York felonious theft. Yes, you are right. 18
                            months on that one. Well, in any event, the Defendant's
                            rehabilitative needs are great since it appears that despire this
                            record he has not been rehabilitated and he has committed a lot of
                            different kinds of offenses here. Violent offenses. Drug offenses.
                            Assault. Recklessly endangering. Robbery. This is a record that-

                                                        7
:o
~)


                           this is a record that calls for a significant sentence to protect the
                           public.


                           I have reviewed the PSI. I have taken into account the evidence in
                           the case. I have taken into account the provisions of the sentencing
                           guidelines. I have taken into account the Defendant's very
                           extensive prior record. Considered his rehabilitative needs. I have
                           considered the seriousness of the offense and its effect on the
                           community.
     N.T. Oct. 5, 2015 at 137-39. As evinced by this record, we gave full consideration to the
     required factors in sentencing Appellant. We respectfully submit that the sentence imposed was
     neither excessive nor unreasonable, and certainly not unconstitutional.


                                                Conclusion
            For all of the foregoing reasons, this Court respectfully requests that the instant appeal be
     DENIED and the judgment of sentence AFFIRMED.




                                                      8
         COM1\10NWEALTH OF                            IN THE COURT OF COMMON PLEAS OF
  ..
~-       PENNSYLVANIA                                 BERKS COUNTY, PENNSYLVANIA
                                                      CRIMINAL DIVISION
              V.

·-o
I.ii

(\J      JUAN R. CARPIO-SANTIAGO,
                                                      No. CP-06-CR-0003152-2015
 -,
!.D
....          APPELLANT                               PAUL M. YATRON, PRESIDENT JUDGE
'..
r_.'\J
 ~
                                                COUNTY OF BERKS, PE:1. .SYLVANIA
 0..
 I.Ii
                                                                         Clerk of Courts
 ..
 0
(()
                            Courthouse, 4111 Floor
                            633 Court Street
N
..                          Reading, PA 19601-3585                                                                        Phone: 610.478.6550
,:!-

                            BethAnn G. Hartman, Chief Deputy                                James P. Troutman, Clerk of Courts
                            James M. Polyak, Solicitor
•..
io                          Daryl F. Moyer, Solicitor, Emeritus                                          .                          ,..---
0
f,J                                                       PROOF OF SERVICE                     .       Docket No.    J l-S-o- -{- )
l.1)
,-
,,.
...
('J
         I,   U /qcit;j ff 07/!irr(Y((},           certify that I serve~ the within documents upon the ~allowing:

                . c>  :1!
 (;.. Docket No.: CP-06-CR-0003152-2015                                       AddressSheets
}~ Date Mailed: 12/14/2015




                                                    File Copy RecipientList
,-'
"'
9
... ·,..i
 -,
!.(.
.
r-e-

,~J         Addressed To:   Catherine Jane Nadirov (Conflict Counsel)
'! ....

                            Law Ofcs of Kline & Nadirov
                            519 Walnut St
                            Reading, PA 19601-3477